UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-7865



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


MERRITT AVERY JOHNSON,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-92-508-A, CA-96-1300-AM)


Submitted:   August 18, 1998                 Decided:   October 22, 1998


Before MURNAGHAN, HAMILTON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Merritt Avery Johnson, Appellant Pro Se. Marcus John Davis, Assis-
tant United States Attorney, Alexandria, Virginia; Andrew Gerald
McBride, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Merritt Avery Johnson seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998). We have reviewed the record and the district court’s

opinion and find no reversible error. The evidence was sufficient

to   find   that   Johnson   “carried”   a   firearm   under   18   U.S.C.A.

§ 924(c)(1) (West 1994 & Supp. 1998). See Muscarello v. United

States, 1998 WL 292058 (U.S. June 8, 1998) (Nos. 96-1654, 96-8837);

United States v. Mitchell, 104 F.3d 649, 652 (4th Cir. 1997).

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. United States v.

Johnson, Nos. CR-92-508-A; CA-96-1300-AM (E.D. Va. Nov. 15, 1996).

Johnson’s motion to file a pro se supplemental brief is denied. We

dispense with oral argument because the facts and legal contentions

are adequately set forth in the materials before the court and

argument would not aid the decisional process.




                                                                    DISMISSED




                                    2